 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     This Employment Agreement is entered into as of September 10, 2004 (the
“Effective Date”) by and between SciClone Pharmaceuticals, Inc. (the “Company”)
and Alfred R. Rudolph, M.D. (“Employee”).

     WHEREAS, the Company and Employee entered into an agreement regarding the
terms and conditions of employment in the form of an offer letter dated March
24, 1997 (the “Offer Letter”) which Employee agreed to and accepted.

     WHEREAS, the Company entered into a Change of Control Agreement with
Employee dated November 19, 1999 (the “Change of Control Agreement”) which
continues to remain in effect.

     WHEREAS, the Company now desires to provide Employee with certain
enhancements to his compensation package as well as other employment–related
benefits and hereby amends the Offer Letter as set forth herein.

     NOW, THEREFORE, in consideration of the promises and the terms and
conditions set forth in this Agreement, the parties agree as follows:

     1. Position and Duties. You will continue to be employed by the Company as
its Chief Operating Officer, reporting to the President and CEO. You agree to
continue your employment with the Company on the terms and conditions set forth
in this Agreement. Your duties will include, but not be limited to, those duties
normally performed by a COO, as well as any other reasonable duties that may be
assigned to you from time to time, which will include your service in the Office
of President along with Mr. Richard Waldron during the period until the Company
selects a new CEO.

     2. Term of Employment. Your employment with the Company will continue to be
on an at-will basis, and may be terminated by you or the Company at any time,
with or without cause, subject to the provisions of paragraphs 4 and 5 below as
well as the terms set forth in the Change of Control Agreement.

     3. Compensation. You will be compensated by the Company for your services
as follows:

          a. Salary: Your current annual base salary of $258,000 will be
increased effective July 14, 2004 by $41,000, and your salary in the future will
include the “cost of living” adjustment such that your total salary will be
$335,000 after this increase. All salary is less applicable withholding, payable
in accordance with the Company’s normal payroll procedures. Your salary will be
reviewed by the Company’s Board of Directors (the “Board”) from time to time
(but no more frequently than annually), and may be subject to adjustment. Any
adjustment to your salary shall be in the sole discretion of the Board.

1



--------------------------------------------------------------------------------



 



          b. Bonus: In addition to the Management Bonus described in the Offer
Letter, you will be eligible to receive a bonus equal to $50,000.00, less
applicable withholding, payable in January 2005 for work performed in the Office
of the President provided you remain with the Company through January 15, 2005.

          c. Benefits: You will continue to participate in and to receive
benefits under the Company’s group benefit plans, as well as under the Company’s
business expense reimbursement and other policies. You will continue to accrue
paid vacation in accordance with the Company’s vacation policy.

          d. Stock Option: You will be granted an option to purchase 50,000
shares of the Company’s common stock under the Company’s stock option plan at an
exercise price equal to the fair market value of that stock on the grant date.
Provided you remain employed by the Company, this option will vest monthly over
a two year period with that vesting beginning as of the date of the Board’s
approval of this option. Your option will be governed by and subject to the
terms and conditions of the Company’s standard form of stock option agreement
(which you will be required to sign in connection with the issuance of your
option).

     4. Voluntary Termination. The section of the Offer Letter entitled
“Termination” shall be superseded by the following as well as paragraph 5. In
the event that you voluntarily resign from your employment with the Company, you
will be entitled to no compensation or benefits from the Company other than
those earned under Paragraph 3 through the date of your termination; however, in
the event that your employment terminates as a result of your death or
disability (meaning that you are unable to perform your duties for any 90 days
in any one year period, with or without reasonable accommodation, as a result of
a physical and/or mental impairment), you will also be entitled to a pro rata
portion of the bonuses under Paragraph 3b You agree that if you voluntarily
terminate your employment with the Company for any reason, you will provide the
Company with 60 days’ written notice of your resignation. The Company may, in
its sole discretion, elect to waive all or any part of such notice period and
accept your resignation at an earlier date.

     5. Other Termination. Your employment may be terminated under the
circumstances set forth below. For purposes of this Agreement, the term “Cause”
shall have the meaning given to it in the Change of Control Agreement. A copy of
the Change of Control Agreement is attached for reference as Exhibit A.

          a. Termination for Cause: If your employment is terminated by the
Company for Cause as such is defined in the Change of Control Agreement you
shall be entitled to no compensation or benefits from the Company other than
those earned under Paragraph 3 through the date of your termination for Cause.

          b. Termination Without Cause: If your employment is terminated by the
Company without Cause (and not as a result of your death or disability), and if
you sign a general release of known and unknown claims in a form satisfactory to
the Company,

               i. you will receive severance payments at your final base salary
rate, less applicable withholding, for the twelve (12) month period following
the date of your

2



--------------------------------------------------------------------------------



 



termination without cause. Severance payments will be made in accordance with
the Company’s normal payroll procedures. In addition, you will also receive
(i) payment of the bonus referred to in Paragraph 3(b) if not already paid and
(ii) a pro-rated Management Bonus (as defined in the Offer Letter) based on the
previous year’s bonus. During the period in which you are receiving severance
payments and for an additional twelve (12) month period thereafter, the Company
will pay the premiums to continue your group health insurance coverage under
COBRA so long as you timely elect COBRA coverage.

               ii. if such termination occurs prior to July 14, 2006 you will
receive full vesting of any unvested portion of your options and the post
termination exercise period with respect to this option will be for the 18 month
period following your termination of employment without cause. Your options
(including the option referenced in Paragraph 3 of this Agreement) will be
amended effective as of the date hereof to provide for such provisions.

     6. Limitation of Payments and Benefits. To the extent that any of the
payments and benefits provided for in this Agreement or otherwise payable to you
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and, but for this
Paragraph 6, would be subject to the excise tax imposed by Section 4999 of the
Code or any similar or successor provision, the aggregate amount of such
payments and benefits will not exceed the amount which produces the greatest
after-tax benefit to the Employee. For purposes of the foregoing, the greatest
after-tax benefit will be determined within thirty (30) days of the occurrence
of such payment to the Employee, in the Employee’s sole and absolute discretion.
If no such determination is made by the Employee within thirty (30) days of the
occurrence of such payment, the Company will promptly make such determination in
a fair and equitable manner.

     7. Confidential and Proprietary Information. You continue to be subject to
the terms and conditions of the Company’s standard form of employee
confidentiality and assignment of inventions agreement.

     8. Dispute Resolution. The section of the Offer Letter entitled “Dispute
Resolution” shall be superseded and the following shall be in its place. In the
event of any dispute or claim relating to or arising out of your employment
relationship with the Company, this agreement, or the termination of your
employment with the Company for any reason (including, but not limited to, any
claims of breach of contract, wrongful termination or age, sex, race, national
origin, disability or other discrimination or harassment), all such disputes
shall be fully, finally and exclusively resolved by binding arbitration
conducted by the American Arbitration Association (“AAA”) under the AAA’s
National Rules for the Resolution of Employment Disputes then in effect, which
are available online at the AAA’s website at www.adr.org or by requesting a copy
from the Human Resources Department. You and the Company hereby waive your
respective rights to have any such disputes or claims tried before a judge or
jury.

     9. Severability. If any provision of this Agreement is deemed invalid,
illegal or unenforceable, such provision shall be modified so as to make it
valid, legal and enforceable, and

3



--------------------------------------------------------------------------------



 



the validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected.

     10. Assignment. In view of the personal nature of the services to be
performed under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.

     11. Employee’s Successors. All rights of the Employee hereunder shall inure
to the benefit of, and be enforceable by, the Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

     12. Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral.

     13. Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Company.

4



--------------------------------------------------------------------------------



 



     Please sign and date this letter on the spaces provided below to
acknowledge your acceptance of the terms of this Agreement.

                    Sincerely,


           
    SciClone Pharamaceuticals, Inc.  

    By:      

     

--------------------------------------------------------------------------------


      Chairman of the Board Agreed to and Accepted:        


           
Date:
               

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Alfred R. Rudolph

5



--------------------------------------------------------------------------------



 



EXHIBIT A

SCICLONE PHARMACEUTICALS, INC.
CHANGE IN CONTROL AGREEMENT

     This Change in Control Agreement (the “Agreement”) is effective as of
October        , 1999, by and between                                    (the
“Employee”) and SciClone Pharmaceuticals, Inc., a Delaware corporation (the
“Company”).

RECITALS

          a. The Employee presently serves as                            of the
Company and performs significant strategic and management responsibilities
necessary to the continued conduct of the Company’s business and operations.

          b. The Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication and objectivity of the
Employee, notwithstanding the possibility or occurrence of a Change in Control
(as defined below) of the Company.

          c. The Board believes that it is imperative to provide the Employee
with certain severance benefits upon the Employee’s termination of employment
following a Change in Control that will provide the Employee with enhanced
financial security and provide sufficient incentive and encouragement to the
Employee to remain with the Company following a Change in Control.

AGREEMENT

     The Employee and the Company agree as set forth below:

               i. Terms of Employment. The Company and the Employee agree that
the Employee’s employment is “at will” and that their employment relationship
may be terminated by either party at any time, with or without cause, and, if
applicable, in accordance with Section 2 below. If the Employee’s employment
with the Company terminates for any reason following a Change in Control, but on
or before the first anniversary of the Change in Control, the Employee shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided by this Agreement. During his or her employment with the
Company, the Employee agrees to devote his or her full business time, energy and
skill to his or her duties with the Company. These duties shall include, but not
be limited to, any duties consistent with the Employee’s position that may be
assigned to the Employee from time to time by the Company or the Board.

               ii. Severance Benefits Upon Termination following a Change in
Control. Subject to the limitations set forth in Sections 3 and 4 below, if the
Employee’s employment with the Company terminates following a Change in Control
but on or before the first anniversary of such Change in Control, then the
Employee shall be entitled to receive, in addition to the compensation and
benefits earned by the Employee through the date of his or her termination,
severance benefits as follows:

6



--------------------------------------------------------------------------------



 



                    (a) Involuntary Termination. If the Employee’s employment
with the Company is terminated as a result of Involuntary Termination, then the
Employee shall be entitled to receive the following severance benefits:

                         (i) The Employee shall be entitled to receive severance
pay in an amount equal to one hundred percent (100%) of his or her annual base
salary as in effect at the time of such termination. Any severance to which the
Employee is entitled pursuant to this section shall be paid in a lump sum, less
applicable withholding, within thirty (30) days following the Employee’s
termination.

                         (ii) With respect to any unvested options to purchase
shares of the stock of the Company held by the Employee, the Employee shall
immediately become vested in full in such options at the time of such
termination.

                         (iii) The Company shall, if permitted under the
Company’s existing health insurance plans, continue the Employee’s existing
group health insurance coverage. If not so permitted, the Company shall
reimburse the Employee for any COBRA premiums paid by the Employee for continued
group health insurance coverage. Such health insurance coverage or reimbursement
of COBRA premiums shall continue until the earlier of (1) twelve (12) months
after the date of the Employee’s Involuntary Termination or (2) the date on
which the Employee commences New Employment.

                    (b) Voluntary Resignation; Termination For Cause. If the
Employee’s employment terminates by reason of the Employee’s voluntary
resignation (but not as a result of an Involuntary Termination) or as a result
of the Employee’s termination for Cause, then the Employee shall not be entitled
to receive any severance pay or benefits under this Agreement.

                    (c) Disability; Death. If the Company terminates the
Employee’s employment as a result of the Employee’s Disability, or death, then
the Employee shall not be entitled to receive any severance pay or benefits
under this Agreement.

               iii. Release of Claims; Resignation. The Employee’s entitlement
to any severance pay or benefits under Section 2(a) is conditioned upon the
Employee’s execution and delivery to the Company of (a) a general release of
known and unknown claims in the form attached hereto as Exhibit A and (b) a
resignation from all of the Employee’s positions with the Company, including
from the Board of Directors and any committees thereof on which the Employee
serves, in a form satisfactory to the Company.

               iv. Parachute Payments. In the event that any payment or benefit
received or to be received by the Employee pursuant to this Agreement or
otherwise (collectively, the “Payments”) would result in a “parachute payment”
as described in section 280G of the Internal Revenue Code of 1986, as amended,
notwithstanding the other provisions of this Agreement, the amount of such
Payments will not exceed the amount which produces the greatest after-tax
benefit to the Employee. For purposes of the foregoing, the greatest after-tax
benefit will be determined within thirty (30) days of the occurrence of such
payment to the Employee, in the Employee’s sole and absolute discretion. If no
such

7



--------------------------------------------------------------------------------



 



determination is made by the Employee within thirty (30) days of the occurrence
of such payment, the Company will promptly make such determination in a fair and
equitable manner.

               v. Consulting Services. During the twenty-four (24) months
following any Involuntary Termination for which the Employee receives the
severance pay and benefits described in Section 2(a), the Employee shall be
retained by the Company as an independent contractor to provide consulting
services to the Company at its request for up to eight (8) hours per week. These
services shall include any reasonable requests for information or assistance by
the Company, including, but not limited to, the transition of the Employee’s
duties. Such services shall be provided at mutually convenient times. For the
actual provision of such services, the Company shall pay to the Employee a
consulting fee of $1,000 per day, plus reasonable out-of-pocket expenses (for
example, travel and lodging).

               vi. Definition of Terms. The following terms referred to in this
Agreement shall have the following meanings:

                    (a) “Cause” shall mean any of the following:

                         (i) the Employee’s theft, dishonesty, misconduct or
falsification of any records of the Company, its successor, or any subsidiary of
the Company or its successor (collectively, the “Company Group”);

                         (ii) the Employee’s misappropriation or improper
disclosure of confidential or proprietary information of the Company Group;

                         (iii) any intentional action by the Employee which has
a material detrimental effect on the reputation or business of the Company
Group;

                         (iv) the Employee’s failure or inability to perform any
reasonable assigned duties after written notice from the Company Group of, and a
reasonable opportunity to cure, such failure or inability;

                         (v) any material breach by the Employee of any
employment agreement between the Employee and the Company Group, which breach is
not cured pursuant to the terms of such agreement; or

                         (vi) the Employee’s conviction of any criminal act
which impairs the Employee’s ability to perform his or her duties for the
Company Group.

                    (b) “Change in Control” shall mean: (i) a merger or other
transaction in which the Company or substantially all of its assets is sold or
merged and as a result of such transaction, the holders of the Company’s common
stock prior to such transaction do not own or control a majority of the
outstanding shares of the successor corporation, (ii) the election of nominees
constituting a majority of the Board which nominees were not approved by a
majority of the Board prior to such election, or (iii) the acquisition by a
third party of twenty percent (20%) or more of the Company’s outstanding shares
which acquisition was without the approval of a majority of the Board in office
prior to such acquisition.

8



--------------------------------------------------------------------------------



 



                    (c) “Constructive Termination” shall mean any one or more of
the following:

                         (i) without the Employee’s express written consent, the
assignment to the Employee, following the Change in Control, of any title or
duties, or any limitation of the Employee’s responsibilities, that are
substantially inconsistent with the Employee’s title(s), duties, or
responsibilities with the Company Group immediately prior to the date of the
Change in Control (including, but not limited to, Employee’s failure to report
to the Chief Executive Officer and/or failure to be a member of the executive
staff);

                         (ii) without the Employee’s express written consent,
the relocation of the principal place of the Employee’s employment, following
the Change in Control, to a location that is more than fifty (50) miles from the
Employee’s principal place of employment immediately prior to the date of the
Change in Control, or the imposition of travel requirements substantially more
demanding of the Employee than such travel requirements existing immediately
prior to the date of the Change in Control;

                         (iii) any failure by the Company Group, following the
Change in Control, to pay, or any material reduction by the Company Group of,
(1) the Employee’s base salary in effect immediately prior to the date of the
Change in Control, or (2) the Employee’s bonus compensation, if any, in effect
immediately prior to the date of the Change in Control (subject to applicable
performance requirements with respect to the actual amount of bonus compensation
earned by the Employee), unless base salary and/or bonus reductions comparable
in amount and duration are concurrently made for a majority of the other
employees of the Company Group who have substantially similar titles and
responsibilities as the Employee; and

                         (iv) any failure by the Company Group, following the
Change in Control, to (1) continue to provide the Employee with the opportunity
to participate, on terms no less favorable than those in effect for the benefit
of any employee group which customarily includes a person holding the employment
position or a comparable position with the Company Group then held by the
Employee, in any benefit or compensation plans and programs, including, but not
limited to, the Company Group’s life, disability, health, dental, medical,
savings, profit sharing, stock purchase and retirement plans, if any, in which
the Employee was participating immediately prior to the date of the Change in
Control, or in substantially similar plans or programs, or (2) provide the
Employee with all other fringe benefits (or substantially similar benefits),
including, but not limited to, relocation benefits, provided to any employee
group which customarily includes a person holding the employment position or a
comparable position with the Company Group then held by the Employee, which the
Employee was receiving immediately prior to the date of the Change in Control.

     However, the foregoing conditions shall not constitute a Constructive
Termination unless the Employee has given written notice of any such
condition(s) to the Chairman of the Board and allowed the Company Group at least
twenty (20) days thereafter to correct such condition(s). If such condition(s)
are not corrected within that twenty (20) day period, the Employee may give
written notice of his Constructive Termination to the Board, which shall be an
Involuntary Termination.

9



--------------------------------------------------------------------------------



 



                    (d) “Disability” means the inability of the Employee, in the
opinion of a qualified physician, to perform the essential functions of the
Employee’s position with the Company Group, with or without reasonable
accommodation, because of the sickness or injury of the Employee.

                    (e) “Involuntary Termination” shall mean the occurrence of
either of the following events after a Change in Control, but on or before the
first anniversary of such Change in Control:

                         (i) termination by Company Group of the Employee’s
employment without Cause; or

                         (ii) the Employee’s Constructive Termination.

     “Involuntary Termination” shall not include any termination of the
Employee’s employment that is (1) for Cause, (2) a result of the Employee’s
death or Disability, or (3) a result of the Employee’s voluntary resignation.

                    (f) “New Employment” shall mean any employment obtained by
the Employee after the termination of the Employee’s employment with the
Company.

               vii. Nonsolicitation. During his or her employment with the
Company, and for a period of one (1) year following the termination of his or
her employment for any reason, the Employee shall not directly or indirectly
recruit, solicit, or induce any person who on the date hereof is, or who
subsequently becomes, an employee, sales representative or consultant of the
Company, to terminate his or her relationship with the Company.

               viii. Successors.

                    (a) Company’s Successors. Any successor to the Company or to
all or substantially all of the Company’s business and/or assets shall be bound
by this Agreement in the same manner and to the same extent as the Company. For
all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets.

                    (b) Employee’s Successors. All rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. The Employee shall have no right to assign
any of his obligations or duties under this Agreement to any other person or
entity.

10



--------------------------------------------------------------------------------



 



               ix. Notice.

                    (a) General. Notices and all other communications
contemplated by this Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of the
Employee, mailed notices shall be addressed to the Employee at the home address
which he or she most recently communicated to the Company in writing. In the
case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its
Secretary.

                    (b) Notice of Termination. Any termination by the Company
Group or the Employee of their employment relationship shall be communicated by
a written notice of termination to the other party.

               x. Miscellaneous Provisions.

                    (a) No Duty to Mitigate. The Employee shall not be required
to mitigate the amount of any payment contemplated by this Agreement (whether by
seeking New Employment or in any other manner), nor shall any such payment be
reduced by any earnings that the Employee may receive from any other source.

                    (b) Waiver. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Employee and by an authorized officer of
the Company (other than the Employee). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

                    (c) Choice of Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California.

                    (d) Severability. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.

                    (e) Arbitration. In the event of any dispute or claim
relating to or arising out of the Employee’s employment relationship with the
Company, this Agreement, or the termination of the Employee’s employment with
the Company for any reason (including, but not limited to, any claims of breach
of contract, wrongful termination, fraud or age, race, sex, national origin,
disability or other discrimination or harassment), the Employee and the Company
agree that all such disputes shall be fully, finally and exclusively resolved by
binding arbitration conducted by the American Arbitration Association in Santa
Clara County, California. Judgment upon any decision or award rendered by the
arbitrator may be entered in any court having jurisdiction over the matter. The
Employee and the Company knowingly and willingly waive their respective rights
to have any such disputes or claims tried to a judge or jury.

11



--------------------------------------------------------------------------------



 



                    (f) Prior Agreements. This Agreement supersedes all prior
understandings and agreements, whether written or oral, regarding the subject
matter of this Agreement.

     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

              SCICLONE PHARMACEUTICALS, INC.
 
       

  By:    

     

--------------------------------------------------------------------------------

 
            EMPLOYEE
 
           

--------------------------------------------------------------------------------

12



--------------------------------------------------------------------------------



 



Exhibit A

RELEASE

     In exchange for the severance pay and benefits described in the Change in
Control Agreement between SciClone Pharmaceuticals, Inc. (the “Company”) and me
of [date], I hereby release the Company, its parents and subsidiaries, and their
officers, directors, employees, attorneys, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, and causes of action of
every kind and nature, whether known or unknown, based upon or arising out of
any agreements, events, acts, omissions or conduct at any time prior to and
including the execution date of this Release, including, but not limited to: all
claims concerning my employment with the Company or the termination of that
employment; all claims pursuant to any federal, state or local law, statute, or
cause of action, including, but not limited to, the federal Civil Rights Act of
1964, as amended; the federal Americans with Disabilities Act of 1990; the
federal Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the
California Fair Employment and Housing Act, as amended; tort law; contract law;
wrongful discharge; race, sex, age or other discrimination or harassment; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing.

     I am knowingly, willingly and voluntarily releasing any claims I may have
under the ADEA. I acknowledge that the consideration given for the release in
the preceding paragraph hereof is in addition to anything of value to which I
was already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) this Release does not apply to any
rights or claims that may arise after I sign it; (b) I have the right to consult
with an attorney prior to signing this Release; (c) I have twenty-one (21) days
to consider this Release (although I may choose to voluntarily sign this Release
earlier); (d) I have seven (7) days after I sign this Release to revoke it; and
(e) this Release shall not be effective until the eighth day after it is signed
by me.

     In giving this release, which includes claims that may be unknown to me at
present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby waive and relinquish all
rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to my release of any unknown claims I may have, and
I affirm that it is my intention to release all known and unknown claims that I
have or may have against the parties released above.

     This Release contains the entire agreement between the Company and me
regarding the subjects above, and it cannot be modified except by a document
signed by me and an authorized representative of the Company.

13



--------------------------------------------------------------------------------



 



             
Date:
      EMPLOYEE    

--------------------------------------------------------------------------------

   


--------------------------------------------------------------------------------

 
                    SCICLONE PHARMACEUTICALS, INC.
 
           
Date:
      By:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
           

      Its:    

         

--------------------------------------------------------------------------------

14